Citation Nr: 1740954	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome (IBS), currently rated as 10 percent disabling prior to December 21, 2015 and rated as 30 percent disabling therefrom.

 2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 10 percent disabling.

3. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1963 to May 1963.  He was in the Army National Guard (ARNG) with periods of service from April to June 1964; September 1974 to January 1975; January 1975 to September 1974; June 1975 to December 1978 and from December 1978 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In that decision, the cervical spine disability was increased to 10 percent disabling and the IBS was continued at 10 percent.  The RO has since issued a July 2016 rating decision in which it increased the Veteran's rating for IBS to 30 percent effective December 21, 2015.   

The Veteran raised the issue of TDIU in conjunction with his increased rating claims in his May 2008 notice of disagreement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In February 2015, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript is in the file.

In March 2015, these matters were remanded for further development and readjudication.



FINDINGS OF FACT

1.  Prior to December 21, 2015, the Veteran's IBS was manifested by severe symptoms with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  

2.  Effective 21, 2015, the Veteran has already been granted the maximum allowable rating for his IBS.  

3.  The Veteran's cervical spine disability is not manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

4.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to December 21, 2015, the criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2016).

2.  Effective December 21, 2015, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2016).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In September 2007, November 2007, and February 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2008, November 2010, and December 2015, which are fully adequate.  The examiners were familiar with the Veteran's medical history, and they addressed all relevant issues.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

IBS

The Veteran's service-connected IBS has been rated by the RO under the provisions of Diagnostic Code 7319.  Under this regulatory provision, a noncompensable rating is warranted for mild symptoms with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe symptoms with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. 

The Veteran underwent a VA examination in February 2008.  He reported alternating diarrhea and constipation.  He also reported abdominal pain that occurs more than 2/3 of the year.  He described the abdominal pain as having the characteristic of cramps.  The examiner found that there was no change in the IBS diagnosis because there was only a subjective history of IBS and no objective evidence.  

An August 2008 treatment report reflects chronic abdominal cramps and frequent diarrhea (VBMS, 6/30/09, p. 18).  An October 2008 treatment report reflects the same symptoms (VBMS, 7/16/09, p. 8). 

The Veteran underwent another VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported diarrhea, constipation, and abdominal pain that have gotten progressively worse since onset.  Upon examination, there was mild diffuse abdominal tenderness of the lower quadrant on palpation.  

A January 2010 outpatient treatment report reflects chronic, recurrent abdominal pain.  A July 2012 treatment report reflects occasional abdominal pain and loose diarrhea.  An August 2013 treatment report reflects abdominal pain and diarrhea (VBMS, 12/5/13, pgs. 23, 14, 7).  

Outpatient treatment records dated September 2013 and January 2015 reflect that the Veteran's IBS was controlled (VBMS, 4/23/15, pgs. 13, 33).

At his February 2015 Board hearing, the Veteran testified that he has to have a bowel movement every couple of hours.  When he is travelling places, he has to have one every hour.    

The Veteran underwent a VA examination in December 2015.  The Veteran reported diarrhea, nausea and abdominal pain attributed to churning or anxiety.  He reported frequent episodes of bowel disturbance with abdominal distress.  He also reported seven or more exacerbations and/or attacks in the past 12 months.  The examiner opined that the IBS did not impact the Veteran's ability to work.    


Prior to December 21, 2015

The Veteran's IBS has been rated as 10 percent disabling prior to December 21, 2015.  In order to warrant a rating in excess of 10 percent, the disability would have to be manifested by severe symptoms with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  

The Board notes that at the Veteran's February 2008 VA examination, he reported alternating diarrhea and constipation.  He also reported abdominal pain more than two-thirds of the year.  

Outpatient treatment reports in August 2008 and October 2008 reflect chronic abdominal cramps and frequent diarrhea.  At the Veteran's November 2010 VA examination, he reported that diarrhea, constipation, and abdominal pain were getting progressively worse.  

The Board finds that reports of diarrhea and/or alternating diarrhea and constipation have been relatively consistent.  Therefore, whether an increased rating is warranted largely turns on whether the Veteran's abdominal distress has been "more or less constant."  The Board finds that the Veteran's report of having abdominal pain more than two-thirds of the year qualifies as more or less constant.  The Board recognizes that in September 2013 and January 2015, the Veteran's IBS was described as well-controlled.  However, more often than not, the Veteran's symptoms have been described as chronic.  

In affording the benefit of doubt to the Veteran, the Board finds that a rating of 30 percent is warranted for the period in question.  

The 30 percent rating is the highest available rating under Diagnostic Code 7319.  Consequently, a rating in excess of 30 percent is not warranted.  Moreover, the Board has considered whether any alternate diagnostic codes apply but finds that they do not.  For example, as the disability in question does not involve a hernia, evaluation under Diagnostic Code 7346 is not appropriate and, in any event, the record fails to show material weight loss or melena with moderate anemia or other symptom combinations productive of severe impairment of health, as would be required for the next-higher 60 percent rating under that section.  As the medical history does not indicate ulcerative colitis, Diagnostic Code 7323 is not for application.  There are no other relevant code sections for consideration.

Effective December 21, 2015

The Veteran's IBS has already been rated as 30 percent disabling effective December 21, 2015.  As noted above, this is the maximum allowable rating under Diagnostic Code 7913.  Also as discussed above, a higher rating is not warranted under any alternate diagnostic code.

Cervical spine
The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, pursuant to Diagnostic Code 5293 (concerning intervertebral disc syndrome), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran filed his increased rating claim in January 2007.  The RO, in the April 2008 rating decision that is the subject of this appeal, granted an increased rating from 0 percent to 10 percent effective January 31, 2007 (the date of receipt of the claim).  

The increased rating was based largely on a February 2008 VA examination.  The Veteran reported stiffness of the neck, weakness of the neck, and pain.  He stated that the pain occurred 4 times per day and each time lasted for 1 hour.  The pain was localized; and the Veteran described it as aching and sharp.  He stated that on a scale of 1-10, the pain level was a 7.  He stated that while experiencing pain, he could function with medication.  He stated that his current treatment was Tylenol 500 mg.  He denied any incapacitation.

Upon examination, there was no evidence of radiating pain on movement, and no evidence of muscle spasm.  There was no evidence of tenderness or ankylosis.  The Veteran was able to achieve flexion from 0 to 45 degrees (with pain at 45 degrees); extension from 0 to 45 degrees (with pain at 45 degrees); right and left lateral flexion from 0 to 45 degrees (with pain at 45 degrees); and right and left rotation from 0 to 80 degrees (with pain at 80 degrees).  The joint function of the spine was additionally limited by pain after repetitive use.  However, the examiner then stated that the additional limitation of joint function was 0 degrees.  It was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities reflected that motor and sensory functions were within normal limits.  The right upper extremity reflexes revealed biceps jerk 1+ and triceps jerk 1+.  The left upper extremity reflexes revealed biceps jerk 1+ and triceps jerk 1+.

The Veteran underwent another VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported constant and moderate spine pain.  He reported that the pain radiated from the neck to the left shoulder.  He denied incapacitating episodes of spine disease.  Upon examination, the Veteran's posture, head position, and gait were all normal.  There were no abnormal spine curvatures.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran was able to achieve flexion from 0 to 45 degrees; extension from 0 to 30 degrees; right and left lateral flexion from 0 to 45 degrees; and right and left rotation from 0 to 80 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional limitations following repetitive motion.  Motor and sensory examinations were normal.  X-rays revealed mild degenerative change.  The examiner noted that the Veteran retired in 2009; and that the cause of retirement was age or duration of work.  The disability had no effects on the Veteran's usual occupation or on activities of daily living.  

At his February 2015 Board hearing, the Veteran testified that he has muscle spasms and constant pain.  He stated that it affects his activities of daily living in that he cannot do things like cutting the grass.  He also stated that his neck (and IBS) has kept him from working.  He stated that he has been hired, but then he loses the job and "they don't tell me why."  He stated that he used to take ibuprofen to treat neck pain; but he stopped because he was told that "it does something to my stomach."  He stated that he retired in 2009 and that he used to work in a hotel cleaning hallways (sweeping, mopping).  He stated that when he retired, "the pain wasn't that bad by them."  

Pursuant to a March 2015 Board remand, the Veteran underwent another VA examination in December 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran had a history of paraspinal muscle tenderness, mostly left side.  The Veteran denied flare-ups of the cervical spine and also denied functional loss or functional impairment of the cervical spine.  

Upon examination, the Veteran's range of motion was normal.  The Veteran was able to achieve flexion from 0 to 45 degrees; extension from 0 to 45 degrees; right and left lateral flexion from 0 to 45 degrees; and right and left rotation from 0 to 80 degrees.  There was no objective evidence of pain on active range of motion.  There was pain noted upon examination; but the examiner stated that it did not cause functional loss.  The pain occurred during right lateral flexion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing; and there was no additional loss of function or range of motion.  There was no localized tenderness, guarding, or muscle spasm of
the cervical spine.  There was no muscle atrophy.  Motor and sensory examinations were normal.  There was no radicular pain or other signs/symptoms due to radiculopathy.  There was no ankylosis.  There was no intervertebral disc syndrome.  The examiner stated that the cervical spine disability did not impact the Veteran's ability to work.  

Analysis

The Veteran's cervical spine disability is rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the disability must be manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board notes that at all three VA examinations, the Veteran achieved forward flexion to 45 degrees.  Moreover, the combined range of motion of the cervical spine at the three VA examinations was 340 degrees, 325 degrees, and 340 degrees.  Finally, the Board notes that there has been no showing of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The February 2008 examiner specifically noted that there were no abnormal curvatures of the spine or muscle spasm.  The November 2010 examiner specifically noted that posture and gait were normal; and that there was no spasm or guarding.  The December 2015 examiner specifically stated that there was no guarding or muscle spam.

Additionally, the Board notes that a rating in excess of 10 percent would be warranted for intervertebral disc syndrome when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  The Board notes that the Veteran specifically denied incapacitation at his February 2008 and November 2010 VA examinations; and the December 2015 examiner specifically found that there was no intervertebral disc syndrome.   

Consequently, the Board finds that none of the criteria for a rating in excess of 10 percent have been met.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran is service connected for IBS, evaluated as 30 percent disabling; a cervical spine disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; scalp cysts, evaluated as 0 percent disabling; and hearing loss, evaluated as 0 percent disabling.  His combined rating is therefore 40 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

As noted above, the Veteran's IBS is manifested by consistent diarrhea and/or alternating diarrhea and constipation, and more or less constant abdominal distress.  His cervical spine disability is manifested by pain; but no loss of motion or function.  At the Veteran's February 2015 Board hearing, he testified that his IBS and cervical spine disability have prevented him from working.  However, he then stated that he has been able to get jobs; but then he loses them and the employers don't tell him the reason.  There is no basis to infer from this testimony that he was fired due to service connected disabilities.  Moreover, the Board notes that the Veteran testified that when he stopped working in 2009, his cervical spine pain was not bad.  At his February 2008 VA examination, he testified that cervical spine pain did not cause functional loss.  At his November 2010 VA examination, the Veteran stated that he retired in 2009 due to age or duration of work.  The examiner found that the disability had no effects on the Veteran's usual occupation or on activities of daily living.  Finally, the both December 2015 VA examiners stated that the Veteran's IBS and cervical spine disabilities did not impact the Veteran's ability to work.  

In December 2015, the RO requested that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran never completed the form.  

Consequently, the Board finds that there is no persuasive evidence of record demonstrating or suggesting that the Veteran is unemployable as a result of his service-connected disabilities, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.



ORDER

Prior to December 21, 2105, entitlement to a rating of 30 percent, but no greater, is granted for the Veteran's IBS.

Effective December 21, 2015, an increased rating for IBS is denied.

Entitlement to an increased rating for a cervical spine disability is denied.  

Entitlement to a TDIU is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


